Title: From George Washington to Charles-René-Dominique Sochet Destouches, 22 February 1781
From: Washington, George
To: Destouches, Charles-René-Dominique Sochet


                        
                            Sir,
                            New Windsor Feby 22d 1781
                        
                        I received two days since the letter which you did me the honor to write me of the 7th instant.
                        The desire you express of being useful to these states, evinced by the measure you have adopted to rid the
                            coasts of Virginia of very troublesome and destructive neighbours has a title to our acknowledgements. I hope the ships
                            you have sent will meet with immediate success, but I am rather apprehensive the enemy will be able to secure their
                            vessels under the protection of land-batteries.
                        The Count De Rochambeau will have communicated to you my propositions. The detachment mentioned to him has
                            marched and may arrive at the head of Elk, by the fifth or sixth of next month, to proceed thence by water to the point of
                            operation. The information you were pleased to give me that you held the remainder of your fleet ready to protect your
                            expedition in the bay was an inducement for accelerating its motions. If you have it in your power to block up Arnold in
                            the bay, and make such a general disposition with your fleet as will at the same time prevent succours going from this
                            quarter to him, I shall flatter myself that a co-operation by land, will effect the reduction of the corps in Virginia, and
                            the ships will then of course fall into your hands. I an sensible the safe return of the America may make a material
                            difference in your arrangements; but however this may be I wait your determination to regulate my ulterior measures.
                        If the late important intelligence of the success of Count D’Estaing is conformed we may flatter ourselves
                            that it will at once lead to a decisive and glorious issue of the war. I am impatient to have it in my power to
                            congratulate you on its certainty. With sentiments of perfect consideration and attachment I have the honor to be Sir Your
                            most Obed. servt
                        
                            Go: Washington
                        
                    